An unpublish d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SUFREME COURT
OF
NEVADA

{0) 1mm 

l
l

 

IN THE SUPREME COURT OF THE STATE OF NEVADA

THOMAS EDWARD O'DONNELL, No. 69008
Appellant,
vs. I.
THE STATE OF NEVADA, F E L  ﬂ
Respondent.

NW 0 3 25315

TREE”; K. llNlil‘kl‘le’xN
CLERs OF SUPREME CGURT

BY

  
   

DEPUT ‘2" CLERK

ORDER 1318111718 SING A PPEAL

This appeal was initiated by the ﬁling of a pro SE: notice of
Eighth Judicial District Court, Clark County; William D.
Kephart, Judge.

appeaL

Appellant ﬁled a notice of appeal on October 13, 2015. N0
appealable order was designated in the notice of appeal. Because

appellant failed to designate an appealable order, we
ORDER this appeal DISMISSED.

Douglas

Hon. William D. Kaphart; District Judge
Thomas Edward O'Donnell

Attorney General/Cal’sen City

Clark County District Attorney

Eighth District Court Clerk.

5‘35 '